In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00037-CR
                            ____________________

                         MARION LEROY JONES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________              ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-13376
________________________________________________________              _____________

                          MEMORANDUM OPINION
      In this appeal, counsel for the appellant filed a brief stating that there are no

arguable points of error that would allow the appellant, Marion Leroy Jones, 1 to

obtain relief from his conviction. After reviewing the record, we agree that no

arguable issues support Jones’s appeal. See Anders v. California, 386 U.S. 738,

744 (1967).


      1
       The record shows that Marion Leroy Jones is also known as Marion
“Butterball” Leroy Jones.
                                          1
      In carrying out a plea bargain agreement, Jones pled guilty to robbery. See

Tex. Penal Code Ann. § 29.02 (West 2011). Under the terms of Jones’s plea

agreement, the trial court deferred the adjudication of Jones’s guilt, placed Jones

on community supervision for ten years, and assessed a fine of $500.

      Subsequently, by motion, the State asked the trial court to revoke its

community supervision order and to find Jones guilty of robbery. After a hearing,

the trial court found that Jones violated four of the terms of the trial court’s

deferred adjudication order, found Jones guilty of robbery, and then assessed a

sentence of twenty years in prison.

      On appeal, Jones’s counsel filed a brief presenting counsel’s professional

evaluation of the record. The brief contains counsel’s conclusion that Jones’s

appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). We granted an extension of time to allow Jones to file a

pro se brief. While awaiting Jones’s response, the trial court corrected a clerical

error in the judgment and removed a fine not pronounced when Jones was

sentenced. Jones did not file a pro se brief.

      After reviewing the appellate record and the trial court’s judgment nunc pro

tunc, we agree with counsel’s conclusion that no arguable issues support Jones’s

appeal. Therefore, we need not order the appointment of new counsel to re-brief

                                           2
Jones’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Because no arguable issues support Jones’s appeal, we affirm the trial court’s nunc

pro tunc judgment.2

      AFFIRMED.




                                                   _________________________
                                                         HOLLIS HORTON
                                                             Justice

Submitted on November 27, 2013
Opinion Delivered December 11, 2013
Do Not Publish

Before McKeithen, C.J., Kreger, and Horton, JJ.




      2
        Jones may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        3